641 F.2d 710
81-1 USTC  P 9397
UNITED STATES of America and Dennis P. McCarthy, SpecialAgent, Petitioners/Appellees,v.SILVA AND SILVA ACCOUNTANCY CORPORATION, and Ruldolph F.Silva, Respondents,David H. Zimmer and Zimmer Service Center, Inc.,Intervenors-Appellants.
No. 80-5497.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Jan. 8, 1981.Decided March 20, 1981.

Morgan C. Taylor, Newport Beach, Cal., for intervenors-appellants.
William Whitledge, Dept. of Justice, Washington, D. C., argued for petitioners-appellees; Michael L. Paup, Chief, App. Sec., Washington, D. C., on brief.
Appeal from the United States District Court for the Central District of California.
Before TRASK, SNEED and SCHROEDER, Circuit Judges.
SNEED, Circuit Judge:


1
The Internal Revenue Service issued a summons to Silva requesting him to appear and produce records in his possession with respect to taxpayers Zimmer's joint income tax returns for 1974 and 1975.  Pursuant to 26 U.S.C. § 7609, taxpayers directed Silva not to comply.  The government then applied to the district court for an order enforcing the summons as permitted by 26 U.S.C. § 7604(b).  The Zimmers intervened in the summons enforcement proceeding to contest the summons.  After conducting a hearing, the district court ordered the summons enforced.  This court denied the Zimmers' motion for a stay pending appeal.  Following the denial of the stay, Silva complied fully with the summons.


2
Because the summons appealed from has been fully satisfied, the instant appeal is moot.  United States v. Arthur Andersen & Company, 623 F.2d 720 (1st Cir. 1980); United States v. Deak-Perera International Banking Corp., 610 F.2d 89 (2d Cir. 1979).  We therefore remand this case to the district court with directions to vacate its order enforcing the summons.  See United States v. Munsingwear, Inc., 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed.2d 36 (1950).


3
Remanded.